UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                         _______________________

                               No. 97-30265
                             Summary Calendar
                         _______________________


  OLIVER JAMES, Individually and on Behalf of the Estate of Joe
                              James,

                                                     Plaintiff-Appellant,

                                   versus

                   PRIMERICA LIFE INSURANCE COMPANY

                                                       Defendant-Appellee.


_________________________________________________________________

          Appeal from the United States District Court
               for the Middle District of Louisiana
                       Baton Rouge Division
                          (96-CV-138-B-M2)
_________________________________________________________________
                         December 11, 1997

Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:1

        Plaintiff Oliver James, individually and on behalf of the

estate of his uncle, Joe James (“James”), brings this suit

against Primerica Life Insurance Company for breach of a life

insurance contract.       James filled out an application for life

insurance and tendered the required premium in March 1995 and,

after the insurer rejected the application because Oliver James




     1
       Pursuant to Local Rule 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in Local Rule 47.5.4.
lacked the required insurable interest to be listed as the owner,



again in June 1995.   In both applications, James indicated that

he had not been diagnosed with cancer and had not been

hospitalized within the last ten years.    In fact, James had been

diagnosed with and hospitalized for rectal cancer at least since

January 1995.   He had been released from a week’s stay in the

hospital the day before he signed the second application.      James

died of cancer on August 31, 1995.    A policy had not yet been

issued because of delays in arranging for an inspection report

and paramedical examination of James.    However, Oliver James

filed a claim under the application’s Conditional Premium Receipt

provision, which covered death prior to delivery of the policy.

Primerica denied coverage and returned the premiums because

James’s certified medical records revealed his diagnosis of

cancer, and one of the express terms of the interim coverage was

that all representations on the policy were true.    Interim

coverage also required that the applicant qualify as a “standard

risk” under the policy applied for, and undisputed evidence

indicates that James was not an acceptable insurance risk.

       The district court granted summary judgment in favor of

Primerica on the grounds that any coverage was void because James

intentionally misrepresented the status of his health on his

application for life insurance.   Plaintiff alleges that the


                                  2
district court erred in granting summary judgment because

material fact issues still exist as to James’s intent to deceive

the insurer.   Having reviewed the briefs, record and relevant

authority, we find no reason to reverse the summary judgment

granted by the district court.

       AFFIRMED.




                                 3